DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104899858 A (Liu), in view of US 20180181819 A1 (Kawano) and in further view of Lin, Q., Han, Y. and Hahn, H., 2010, May. Real-time lane departure detection based on extended edge-linking algorithm. In 2010 Second International Conference on Computer Research and Development (pp. 725-730). IEEE (Lin).
Regarding Claim 1, Liu teaches:
A demarcation line recognition device, comprising: a plurality of sensors; a line type determination unit that senses demarcation line candidates from respective images obtained by the plurality of sensors and determines line types of the sensed demarcation line candidates: a demarcation line position calculation unit that calculates the positions of the sensed demarcation line candidates; a reliability level calculation unit that computes a reliability level of each demarcation line candidate by using positional relationships between the sensed demarcation line candidates; a probability computation unit to which line types of demarcation line candidates for which the reliability level is equal to or greater than a threshold value are input and that determines the probability of each line type; and a line type decision unit that finally decides the line types of demarcation lines on the basis of the results of the probability computation unit (Liu: Fig. 1 and Section of Invention content; a road line recognition system and method that uses multiple cameras; the system takes images from L and R, perform multiple processing and transformation to obtain straight lines of L and R images; select candidate lines based on angles of straight line and horizontal line, and the line width, e.g. L_rho/R_rho and L_width/R_width satisfying a predetermined threshold conditions (i.e. position calculation and use positional relationship to select candidate lines for enhanced reliability); use candidate lines and their respective parameters from both left and right image and a set of known reference parameters  to perform final determination based difference of |L_roh - R_roh| <= Threshold_angle and/or min<  |L – R| < max, then a road line or demarcation line is determined). 
Liu does not teach explicitly on recognizing demarcation line type. However, Kawano teaches (Kawano: Figs. 2-3 and [0027]-[0040], a system and method that detects demarcation line and line types based on distance edge points vs. T1, color difference between lines vs. T2, and luminance ration vs. T3).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Liu with recognizing demarcation line type as further taught by Kawano. The advantage of doing so is to provide a mechanism to detect demarcation line and line types at unfavorable environmental conditions to increase detection accuracy (Kawano: [0002]-[0004]).
Liu teaches to use positional relationship to select candidate lines. Liu does not teach explicitly on calculating probability of demarcation line type and determine the line type based on the probability. However, Lin teaches (Lin: p728 Section IV.-A, a Bayesian probability model is used to detect the type of lane-mark, e.g. solid vs. dashed lane-mark in equations 6-9, etc.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Liu with on calculating 
Regarding Claim 2, Liu as modified teaches all elements of Claim 1. Liu as modified further teaches:
The demarcation line recognition device according to claim 1, wherein the line type determination unit performs a determination of whether or not the demarcation lines are continuous or a determination of the line types of the demarcation line candidates on the basis of the periodicity of the presence or absence of demarcation lines in each frame (Lin: p728 Section IV.-A, a video based method).
Regarding Claim 3, Liu as modified teaches all elements of Claim 1. Liu as modified further teaches:
The demarcation line recognition device according to claim 1, wherein the reliability level calculation unit scores the distances between demarcation line candidates and uses the scores to compute the reliability level of each of the demarcation line candidates (Liu: Fig. 1, use distance between candidate lines vs. a predetermined range to determine demarcation lines) .
Regarding Claim 4, Liu as modified teaches all elements of Claims 1/3. Liu as modified further teaches:
The demarcation line recognition device according to claim 3, wherein the reliability level calculation unit performs the scoring based on the relationship between a demarcation line candidate which is selected as a reference from among a plurality of probability calculation is based on relationship among candidate lines).
Regarding Claim 5, Liu as modified teaches all elements of Claims 1/3-4. Liu as modified further teaches:
The demarcation line recognition device according to claim 4, wherein, when a distance differential between the demarcation line candidate which is selected as a reference from among the plurality of demarcation line candidates, and the other demarcation line candidates lies within a predetermined range, the reliability level calculation unit determines that the demarcation line candidates are the same demarcation line (Liu: Fig. 1, two stage reliability checks that includes line angles and line width, as well as difference between corresponding angles and line distance between L camera image and R camera image).
Regarding Claim 8, Liu as modified teaches all elements of Claim 1. Liu as modified further teaches:
The demarcation line recognition device according to claim 1, wherein the reliability level calculation unit determines a match percentage by comparing a line type determination result which is output by each of the plurality of sensors with a line type which is output by the line type decision unit, and uses information of demarcation line positions for which the percentage is equal to or greater than a threshold value (Liu: Fig. 1, multiple threshold to improve accuracy; Lin: p728 Section IV.-A, probability, that is a preset threshold to consider a particular type
Regarding Claim 9, Liu as modified teaches all elements of Claim 1. Liu as modified further teaches:
The demarcation line recognition device according to claim 1, wherein the probability calculation unit uses Bayes' theorem (Lin: p728 Section IV.-A,).
Claims 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104899858 A (Liu), in view of US 20180181819 A1 (Kawano) and in further view of Lin, Q., Han, Y. and Hahn, H., 2010, May. Real-time lane departure detection based on extended edge-linking algorithm. In 2010 Second International Conference on Computer Research and Development (pp. 725-730). IEEE (Lin) and US 20200240806 A1 (Daikoku).
Regarding Claim 7, Liu as modified teaches all elements of Claim 1. Liu as modified does not teach explicitly on the reliability level calculation unit uses information other than demarcation line positions for which non-sensing has occurred a fixed number of times or more. However, Daikoku teaches:
The demarcation line recognition device according to claim 1, wherein the reliability level calculation unit uses information other than demarcation line positions for which non-sensing has occurred a fixed number of times or more (Daikoku: [0171]-[0172], reliability is based on “whether the line type recognized by the line type recognizing unit 23 is a stable result on a time-series basis”).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Liu as modified with the reliability level calculation unit uses information other than demarcation line positions for which non-sensing has occurred a fixed number of times or more as further taught by Daikoku. The advantage of doing so is to provide a mechanism to estimate vehicle position with assistance of lane type detection to improve estimation accuracy (Daikoku: [0002]-[0010]).
Regarding Claim 10, Liu as modified teaches all elements of Claim 1. Liu as modified does not teach explicitly on using a monocular camera. However, Daikoku teaches:
The demarcation line recognition device according to claim 1, wherein the sensor is a monocular camera (Daikoku: [0038], using monocular or stereo cameras).
Regarding Claim 11, Liu as modified teaches all elements of Claim 1. Liu as modified does not teach explicitly on the sensor is at least one of a stereo camera, a laser range finder, and a panoramic camera. However, Daikoku teaches:
The demarcation line recognition device according to claim 1, wherein the sensor is at least one of a stereo camera, a laser range finder, and a panoramic camera (Daikoku: [0038], using monocular or stereo cameras).
Allowable Subject Matter
The Claim 6 is objected to as being dependent upon a rejected base claim, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649